EXHIBIT 99.2 MEDIA SCIENCES INTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended March 31, Nine Months Ended March 31, NET REVENUES $ COST OF GOODS SOLD: Cost of goods sold, excluding depreciation and amortization, product warranty, shipping and freight Depreciation and amortization Product warranty Shipping and freight Total cost of goods sold GROSS PROFIT OTHER COSTS AND EXPENSES: Research and development Selling, general and administrative, excluding depreciation and amortization Depreciation and amortization Impairment charge – – Litigation settlement – – – ) Total other costs and expenses LOSS FROM OPERATIONS ) Other income – – Interest expense ) Interest income 46 70 Gain (loss) on change in fair value of warrant liabilities – ) – Amortization of debt discount on convertible debt ) LOSS BEFORE INCOME TAXES ) Benefit (Provision) for income taxes ) ) NET LOSS $ ) $ ) $ ) $ ) LOSS PER SHARE Basic and diluted $ ) $ ) $ ) $ ) WEIGHTED AVERAGE SHARES USED TO COMPUTE LOSS PER SHARE Basic and diluted The above results of operations and following Balance Sheets and Statements of Cash Flows, as reported under U.S. Generally Accepted Accounting Principles (U.S. GAAP), will be presented in the Company’s 10-Q for the quarter ended March 31, 2010. We encourage you to review the accompanying notes to these condensed consolidated statements, found in that filing. MEDIA SCIENCES INTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS March 31, 2010 June 30, ASSETS (Unaudited) CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net Inventories, net Taxes receivable Deferred tax assets – Prepaid expenses and other current assets Total Current Assets PROPERTY AND EQUIPMENT, NET OTHER ASSETS: Goodwill and other intangible assets, net Deferred tax assets – Other assets Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable Accrued compensation and benefits Other accrued expenses and current liabilities Short-term capital lease obligation – Accrued product warranty costs Deferred rent liability Deferred revenue Total Current Liabilities OTHER LIABILITIES: Long-term debt Deferred rent liability 10% subordinated debt, net of discount of $296,121 in March and $401,830 in June Deferred revenue, less current portion – Deferred tax liabilities – Total Other Liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' EQUITY: Preferred Stock, $.001 par value Authorized 5,000,000 shares; none issued – – Common Stock, $.001 par value 25,000,000 shares authorized; issued and outstanding, respectively, 13,370,041 and 12,699,914 shares in March and 12,397,757 and 11,771,966 shares in June Additional paid-in capital Accumulated other comprehensive income (loss) ) Accumulated deficit ) ) Total Shareholders' Equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ MEDIA SCIENCES INTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided (used) by operating activities: Depreciation and amortization Stock-based compensation expense Deferred income taxes ) Impairment charge – Provision for (reduction of) inventory obsolescence reserves ) Provision for returns and doubtful accounts allowance Amortization of debt discount on convertible debt Loss on change in fair value of warrant liabilities 38 – Changes in operating assets and liabilities: Accounts receivable Inventories ) Income taxes ) ) Prepaid expenses and other current assets Accounts payable ) Accrued compensation and benefits ) ) Other accrued expenses and current liabilities ) ) Accrued product warranty costs ) Deferred rent liability ) ) Deferred revenue ) ) Net cash provided (used) by operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES Purchases of property and equipment ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Decrease in restricted cash – Bank credit line proceeds (repayments) ) Capital lease obligation repayments ) ) Proceeds from issuance of subordinated convertible debt – Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents ) ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ SUPPLEMENTAL CASH FLOW INFORMATION Interest paid $ $ Income taxes paid $ $ SUPPLEMENTAL DISCLOSURE OF NON-CASH TRANSACTIONS Capital lease additions $
